PER CURIAM.
The Florida Bar issued a complaint on October 8, 1954, charging Leroy Bark-strom with professional misconduct as an attorney, under amended Article XI, Integration Rule of The Florida Bar, 31 F.S.A. The complaint alleged the respondent fraudulently converted to his own use certain sums within his control by reason of his employment, which violated Canon 11, Rule B, Section (I) and Canons 27, 28 and 32 of Rule B, Section (II) of the code of ethics governing attorneys, 31 F.S.A.
A referee, appointed under the Integration Rule, made the following recommendation:
“The examination of the transcript and exhibits attached thereto had at the hearing before the Referee established prima facie case of misconduct which would be grounds for disbarment. It is, therefore, recommended that Leroy Barkstrom be permanently disbarred from the practice of law in the State of Florida and the said Leroy Barkstrom’s name be stricken from the roles of the Integrated Bar.”
The Board of Governors of The Florida Bar concurred in and approved the findings of the Referee, and recommended disbarment. A certified copy of the Board of Governors’ recommendation, together with the transcript of evidence and the other proceedings of the cause, were filed in this court on April 4, 1956; and the respondent *773has not filed a petition to review the matter before the Supreme Court within the sixty days allowed.
Having duly considered the record in the cause and the recommendation of the Board of Governors, this court adopts the Board’s recommendation, and orders the respondent, Leroy Barkstrom, permanently disbarred from the practice of law in the State of Florida.
DREW, C. J., and TERRELL, THOMAS, HOBSON, ROBERTS, THORNAL and O’CONNELL, JJ., concur.